385 S.E.2d 144 (1989)
325 N.C. 544
STATE of North Carolina
v.
Hatem HAMAD and Donald Clay Wells.
No. 35A89.
Supreme Court of North Carolina.
November 9, 1989.
Lacy H. Thornburg, Atty. Gen. by John F. Maddrey, Asst. Atty. Gen., Raleigh, for the State, appellant and appellee.
Malcolm Ray Hunter, Jr., Appellate Defender by Gordon Widenhouse, Asst. Appellate Defender, Raleigh, for defendant Donald Clay Wells, appellant and appellee.
A. Wayne Harrison, Greensboro, and James M. Roberts, Greenville, for defendant Hatem Hamad, appellant and appellee.
PER CURIAM.
AFFIRMED.